       Case 1:17-cv-00461-EPG Document 35 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH ANNE ANGLEN,                            No. 1:17-cv-00461-EPG
12                       Plaintiff,
13           v.                                         ORDER DISCHARGING ORDER TO SHOW
                                                        CAUSE
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17          On November 18, 2020, the Court ordered Plaintiff’s counsel, Cyrus Safa, to show cause

18   why he should not be sanctioned for failing to comply with a court order. (ECF No. 32).

19          As background, on August 26, 2020, Safa filed a motion for attorney’s fees. (ECF No.

20   23). However, Safa failed to redact the last four digits of Plaintiff’s Social-Security number in

21   some of the exhibits, in violation of Federal Rules of Civil Procedure and this district’s local

22   rules. On September 30, 2020, the Court granted the motion for attorney’s fees, sealed the

23   offending exhibits, and ordered Safa to re-file with proper redaction within fourteen days. (ECF

24   No. 25). The clerk of court sent a copy of the order granting the motion for attorney’s fees by

25   mail to the address the Court had for Plaintiff.

26          After Safa did not re-file the exhibits, on October 14, 2020, the Court ordered Safa to

27   show cause why he should not be sanctioned for failing to comply with its September 30, 2020

28   order. (ECF No. 26).
                                                        1
         Case 1:17-cv-00461-EPG Document 35 Filed 12/23/20 Page 2 of 2


 1           Safa responded, apologized, and explained he placed the wrong date in the calendar. (ECF

 2   No. 27). He also refiled the exhibits. (ECF No. 28). However, the redaction was still not in

 3   compliance with the local rules or Federal Rules, so the Court discharged the order to show cause

 4   and ordered Safa to refile the exhibits again with proper redactions. (ECF No. 29). Safa did so.

 5   (ECF No. 30).

 6           However, by this time, the mail the clerk sent to Plaintiff had been returned as

 7   undeliverable. Therefore, on October 27, 2020, the Court ordered Safa to file a notice updating

 8   Plaintiff’s address within twenty-one days. (ECF No. 31). Safa failed to do so. The Court ordered

 9   Safa to show cause why he should not be sanctioned for failing to comply with the most recent

10   court order. Plaintiff has since apologized and provided an updated address. (ECF Nos. 33-34).1

11           This timeline of events is troubling. Mr. Safa is obligated to comply with the rules in this

12   Court. Mr. Safa’s failure to do so, even after repeated admonitions by this Court, is disrespectful

13   to this Court as well as to Mr. Safa’s clients who are protected by these rules.

14           Nevertheless, in light of counsel’s response, the Court discharges the November 18, 2020

15   order to show cause.

16           Counsel is warned, however, that continued failures to comply with Court orders may

17   result in sanctions.

18
     IT IS SO ORDERED.
19

20       Dated:      December 23, 2020                                 /s/
21                                                            UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27
     1
      Counsel’s response indicated his assistant had become ill with COVID-19. The Court wishes counsel’s assistant a
28   speedy recovery.


                                                              2
